Citation Nr: 0002916	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-17 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of proper initial rating for sacralization of 
the 5th lumbar vertebra with back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The veteran had active service from 
July 1949 to November 1952.

Additionally, in a November 1998 VA form 9 (Appeal to Board 
of Veterans' Appeals), the veteran requested a Travel Board 
hearing.  However, in a March 1999 VA form 21-4138 (Statement 
in Support of Claim), he indicated that he wished to have 
either an appeal hearing at the RO before a hearing officer 
or a video conference hearing before a Board Member.  
Subsequently, an appeal hearing at the RO before a hearing 
officer was held in May 1999.  No further requests for a 
Travel Board hearing have been made by the veteran.  
Therefore, pursuant to 38 C.F.R. § 20.704(d),(e) (1999), the 
veteran's November 1998 Travel Board hearing request is 
considered withdrawn.

The veteran has indicated during this appeal that he is 
essentially unemployable because of his service-connected 
disabilities, although he has also indicated that he works 
part-time.  It is not clear, but he may be raising a claim 
for a total compensation rating based on individual 
unemployability.  Since this matter has not been adjudicated, 
it is referred to the RO for clarification and any indicated 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Since October 1997, the veteran's low back disability has 
been manifested by low back pain and no more than slight 
limitation of motion of the lumbar spine; there has been some 
indication of muscle spasm, but he does not have muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's sacralization of the 5th lumbar vertebra 
with back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14,4.20, 4.40-4.46, 4.71a, 
Diagnostic Codes 5292, 5295 (1999); Fenderson v. West, 12 
Vet. App. 119 (1999); Butts v. Brown, 5 Vet. App. 532 (1993)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO has sufficiently developed the facts 
relevant to this case.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
which has not been already contemplated by the veteran's 
current ratings. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995). 

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in a December 1997 rating decision, 
the veteran was awarded service connection and a 10 percent 
initial rating for sacralization of the 5th lumbar vertebra 
with back pain, by analogy, under Diagnostic Code 5299-5295, 
effective October 1997.  At present, as the veteran has 
expressed disagreement with the initial assignment of a 10 
percent disability evaluation for his low back disability, 
the case is before the Board for appellate review.

With respect to the evidence of record, the evidence includes 
August 1995 medical records from the Ann Arbor VA Medical 
Center (VAMC), which show that the veteran underwent a bone 
density, which revealed osteopenic bone mineral density of 
the spine and hip.  

In addition, medical records from the Battle Creek VAMC for 
the period including from February 1996 to December 1997 
describe the treatment the veteran received over time for 
various health problems, including low back pain.  
Specifically, November 1997 notations show the veteran 
reported low back pain for year, which radiated to the hip 
and knees; however, the physical examination was negative for 
tingling, numbness or weakness.  December 1997 notations 
reveal that the veteran complained of back and knee pain, and 
was diagnosed as status post right ankle surgery; at this 
time he was found to be unable to walk distances due to the 
pain.

A November 1997 VA examination report indicates the veteran 
complained of daily low back pain which radiated to the knees 
for the prior 5 to 10 years.  Upon examination, his low back 
range of motion was 90 degrees of forward flexion with pain 
at 80-90 degrees, 30 degrees of extension with a lot of pain 
at 20-30 degrees, 30 degrees of lateral flexion to the left 
and right with pain upon left bending, 50 degrees of 
rotations to the right, and 40 degrees of rotations to the 
left without pain.  No motor-sensory changes or reflexes were 
noted.  Additionally, the report indicates that, when the 
veteran's back was painful/sore, it was very difficult for 
him to have any endurance.  His diagnosis was back 
(disability) probably secondary to the way he walked over the 
years secondary to his service connected ankle disability; 
and marked pain, specially in the right side down the leg.  
An X-ray examination revealed evidence of partial 
sacralization of the 5th lumbar vertebra and early 
osteoporosis.

Medical records from an unidentified VAMC dated from November 
1997 to February 1998 contain notations dated December 1997 
showing the veteran complained of low back pain and sporadic 
left and right knee pain, and was diagnosed as status post 
hardware fixation, right ankle, 40 years prior.  These 
records also include February 1998 notations from the 
rehabilitation department and a statement from Dr. Cho noting 
that the veteran had back/knee problems, and was not fit for 
physically demanding jobs such as lifting or cleaning.  He 
was further recommended not to perform heavy lifting (above 
15 pounds), or engage in prolonged sitting/riding. 

A June 1999 VA examination report notes the veteran's medical 
history included a strained back during service, and x-ray 
evidence of sacralization of the 5th lumbar vertebra, with no 
prior medical history of back surgery.  The report also 
indicates the veteran reported problems sleeping due to back 
pain and stiffness, but that he was otherwise active.  He did 
not have radiation of the pain to the legs.  With respect to 
any additional limitation or motion, he did not report 
functional loss in terms of the use of his legs, but noted 
that he was unable to sleep, drive more than 25 miles at a 
time, or lift anything heavier than 15 pounds due to his back 
pain.  At the time of the examination, he was not using 
crutches, a brace or a walker.  The range of motion of the 
veteran's spine was limited to 80 degrees of forward flexion, 
20 degrees of extension, 35 degrees of lateral flexion to the 
right and left, with most pain experienced when rotating 
which was reduced to 20 degrees bilaterally; he had painful 
motion on rotation greater than 20 degrees with some spasm, 
but not significant tenderness.  The veteran was diagnosed 
with low back pain syndrome.  In addition, the examiner noted 
the veteran presented evidence of sacralization of the 5th 
lumbar vertebra, which was known to cause back pain in most 
patients with this diagnosis.  The veteran did not have 
ongoing radiculopathy or radiation of the pain down into the 
legs, although the fracture of the leg and right ankle, and 
his favoring the left ankle caused him some pain in both 
legs.  As well, he did not present evidence of nerve root 
compression or spinal stenosis.

In correspondence to the RO and during the May 4, 1999 appeal 
hearing at the RO, the veteran indicated he has an uneven 
gate secondary to his in-service right ankle fracture, which 
has caused him to have a knee condition and back problems.  
His current back problems cause him severe and continuous 
pain, and limits his ability to lift items heavier than 15 
pounds and to travel over 25 miles in a car.  And, his 
chronic back pain disrupts his sleep and renders him unable 
to be gainfully employed.  In this regard, the veteran noted 
that he was last employed in April 1998 performing a 
custodian-type of job, and that at present he works from time 
to time at his son's shop answering the phones. 

The Board notes at the outset that the veteran is not 
service-connected for osteoporosis or osteopenia.  The 
medical and X-ray evidence shows that he has osteoporosis, or 
abnormal refraction of bone commonly seen in the elderly, and 
it is apparent that, in the veteran's case, it is a diffuse 
process involving multiple joints, including the low back, 
one or both hips and at least one of his knees.  In any 
event, as will be explained below, even assuming that all of 
the low back pain and functional impairment of the low back 
demonstrated by the clinical evidence of record are due to 
his service-connected low back disability, a rating in excess 
of 10 percent is not warranted.   

As to the applicable law, Diagnostic Code 5295 provides that 
a 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

After a review of the evidence of record, the Board finds 
that, since December 1997, the veteran's low back disability 
has been characterized by chronic low back pain, slight 
limitation of motion of the lumbar spine, some muscle spasm 
in the low back region, and X-ray evidence of partial 
sacralization of the 5th lumbar vertebra.  His low back range 
of motion is slightly limited by pain with some spasm on 
rotation.  While some muscle spasm is apparent, his low back 
disability has not been characterized by muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  As such, the preponderance of 
the evidence is against an award of an increased initial 
rating in excess of 10 percent for the veteran's 
sacralization of the 5th lumbar vertebra with back pain, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

As to lumbar spine limitation of motion, the Board turns to 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides that 
a 10 percent evaluation is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation requires 
moderate limitation of motion.  And, a 30 percent evaluation 
requires severe limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  As noted above, the veteran's 
low back range of motion is limited to 80-90 degrees of 
forward flexion with pain at 80-90 degrees, 20-30 degrees of 
extension with a lot of pain at 20-30 degrees, 30-35 degrees 
of lateral flexion to the left and right with pain upon left 
bending, and 20 degrees of rotation bilaterally with some 
spasm.  After a review of the evidence, it is the Board's 
judgment that the degree of limitation of motion of the 
lumbar spine that has been demonstrated is no more than 
slight.  Accordingly, an initial rating in excess of 10 
percent for the veteran's sacralization of the 5th lumbar 
vertebra with back pain under Code 5292 is not warranted.  

The Board also finds that there is no objective evidence 
indicating the veteran presents any additional limitation, 
weakness, or lack of endurance due to his pain or any other 
symptom, other than that considered in the criteria applied.  
As such, an evaluation in excess of 10 percent for his 
sacralization of the 5th lumbar vertebra with back pain is 
not warranted on the grounds of functional loss due to pain 
or weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  It is pertinent to 
note that the most recent VA compensation examination 
specified at what degree the veteran experienced pain at each 
plane, which was noted to be at the end ranges and, overall, 
as noted above, the limitation of motion was no more than 
slight.  The examiner did not indicate that that the veteran 
has flare-ups of pain, weakness, or any other symptom that 
results in any additional limitation of motion of the lumbar 
spine.  The most recent VA examiner indicated that the 
veteran takes occasional Tylenol for the back pain.  There is 
no disuse atrophy of the back musculature, and the veteran's 
gait problems appear to be primarily associated with his 
service-connected bilateral knee (rated 20 percent) and right 
ankle (also rated 20 percent) disabilities. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  The Board acknowledges the 
medical evidence shows the veteran is unfit to perform 
physically demanding jobs such as lifting or cleaning, and 
has been recommended not to perform heavy lifting (above 15 
pounds) or engage in prolonged sitting/riding (i.e. like when 
riding in a car for more than 25 miles).  However, the Board 
also notes that the veteran is able to work at his son's shop 
answering the phones.  As such, the Board finds that the 
veteran has not shown that the disability under consideration 
has caused marked interference with employment, the necessity 
for frequent periods of hospitalization, or otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an initial rating in excess 10 percent for the 
veteran's sacralization of the 5th lumbar vertebra with back 
pain must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for the veteran's 
sacralization of the 5th lumbar vertebra with back pain is 
denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

